Barrett, J.
It was the intention of Abel S. Peters that the remainder-men should resort to his widow’s interest, whether she took as devisee or as dowress; and it was also his intention that after-born children of his daughter, Harriet Ann Marsh, should share in that interest, whether his widow took as devisee or dowress. Mr. Peters was a layman, and he drew his own will. When in the last paragraph of the third section he speaks of the estate left his wife, he refers to the estate left to her by his will if she accepts the provision made for her, or vested in her by his death if she declines sucli provision. It is the corpus of her estate, however created, which, upon her death, he there directs to be divided. The residue is not to be confounded with his general residuary estate specifically devised to his grandchildren. That was to be divided so that these grandchildren should receive their shares as they attained their majority. He looked, however, to the principal reserved for the widow’s interest to accomplish another purpose, namely, the protection of his daughter’s after-born children. He did" not wish to delay the division of his general residuary estate, or to complicate it with aprovisionfor his daughter’s after-born children. He evidently believed equality could ultimately be produced by preferring such after-born children in the division of the estate enjoyed by the widow during her life; and he was willing to postpone the provision for such after-born children until his widow’s death. It must have been upon reasoning like this that the decree herein was made. That decree seems to me to be binding, and to settle the present question. The subsequent decree in the action for construction does not conflict with my present j udgment, nor with the decree herein. It was the general residuary estate devised by the third section of the will upon which the court gave its opinion in the action for construction. It was in that residuary estate, not in the estate then enjoyed by the widow, that the court held no after-born children were entitled to share. The same distinction is applicable to the surrogate’s decree. It was doubtless to facilitate the settlement of his estate, and yet do justice to after-born children, that Mr. Peters confined the latter to the estate enjoyed by his widow. There is nothing in the point that the infant was born before *358the division. The testator plainly intended to make provision for a child born at any time after his death. What he meant was, that a child born even after the division should be let in.
íTór do I think thnt the provision in question is void under the statute against perpetuities. The absolute ownership is not suspended for more than two lives in being at the creation of the estate. All the grandchildren take upon the death of the widow, though the division is to be made as provided in the last paragraph of the third section of the will. It follows, the infant Grace S. Marsh is entitled to the preference claimed, and the report should be modified accordingly.